On Petition eor Rehearing.
Howard, J.
Because the trial court found that neither the appellant nor its assignor had complied with the law then in force relating to foreign building and loan associations doing business in this State, counsel argue that it does not thereby follow that appellant’s assignor had not complied with the law in force in relation to foreign corporations at the date of the contract and mortgage sued on. But the court did find that at the time of the trial neither association had any organization “of any kind or character in the State of Indiana as a building and loan association to do or transact business of any kind.” Prom this finding it certainly follows that neither association had ever acquired any right under our laws to do business in the State. Their sole rights, if any, were based upon thé comity between the states.
To do business in the State as a foreign corporation, it was necessary that appellant should have complied with the law in force at the time of the contract, or, at least, at the time of its attempted enforcement.
There is no doubt, as counsel insist, that if appellant’s assignor had complied with the law in force at the date when the contract was entered into, the business so engaged in would have been lawful, and a recovery might have been had in accordance with the terms of the contract. In such a case, the company would have had a right to do business in the State, which, however, the court, in effect, finds it had not.
*111The appellant was awarded a decree for all that it was entitled to ; the finding in the record would not support a judgment for anything further.
The petition is overruled.